      Case 2:18-cv-02333-KJM-DB Document 50 Filed 09/16/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    PETER FEAR, et al.,                                 No. 2:18-cv-2333 KJM DB
12                        Plaintiffs,
13            v.                                          ORDER
14    UNITED STATES OF AMERICA, et al.,
15                       Defendants.
16

17          On August 24, 2018, Orlonzo Hedrington commenced this action, through counsel, by

18   filing a complaint and paying the applicable filing fee. (ECF No. 1.) On September 9, 2021,

19   Hedrington filed a motion to compel and noticed the motion for hearing before the undersigned

20   on October 8, 2021. (ECF No. 49.) Although the plaintiff in this action is represented by

21   counsel, Hedrington’s motion was not filed through counsel but was instead filed by Hedrington

22   personally. Moreover, on June 30, 2021, “Peter L. Fear, in his capacity as the Trustee of the

23   Chapter 7 Bankruptcy Estate of Orlonzo Hedrington” was substituted in “as the sole plaintiff in

24   this action[.]” (ECF No. 44 at 2.) In this regard, the September 9, 2021 motion to compel was

25   not filed by the plaintiff or plaintiff’s counsel and will, therefore, be denied.

26   ////

27   ////

28   ////

                                                         1
     Case 2:18-cv-02333-KJM-DB Document 50 Filed 09/16/21 Page 2 of 2


 1           Accordingly, IT IS HEREBY ORDERED that:
 2           1. The September 9, 2021 motion to compel (ECF No. 49) is denied; and
 3           2. The October 8, 2021 hearing is vacated.
 4   Dated: September 15, 2021
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22   DLB:6
     DB/orders/orders.civil/fear2333.mtc.den.ord
23

24

25

26

27

28

                                                     2
